

115 S1736 IS: Capital for Farmers and Ranchers Act 
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1736IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Hoeven (for himself, Mr. Boozman, and Mr. Strange) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Consolidated Farm and Rural Development Act to adjust limitations on certain Farm
			 Service Agency guaranteed and direct loans.
	
 1.Short titleThis Act may be cited as the Capital for Farmers and Ranchers Act . 2.Farm loan funding reform (a)Limitations on amount of farm ownership loansSection 305(a)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925(a)(2)) is amended—
 (1)by striking $300,000 and inserting $600,000; (2)by striking $700,000 and inserting $2,500,000; and
 (3)by striking 2000 and inserting 2017. (b)Limitations on amount of operating loansSection 313(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(a)(1)) is amended—
 (1)by striking $300,000 and inserting $600,000; (2)by striking $700,000 and inserting $2,500,000; and
 (3)by striking 2000 and inserting 2017.